*378Opinion by
Lewis, O. J.,
full Bench concurring.
In tbe petition for rebearing in tbis case, counsel for defendant rely upon and urge tbe proposition that an action for money bad and received cannot be maintained against a municipal corporation in a case of this kind.
This point was not made upon tbe argument of the case, but was fully considered by tbe Oourt in arriving at its decision, and no reasons are now advanced which we deem sufficient to change our former conclusions.
No authorities were then cited in support of the position taken by the Court on this point; but we take this opportunity of referring to the case of Argenti v. The City of San Francisco, 16 Cal. 263, which directly sustains our conclusions on all the points in the case.
Rehearing denied.